Hill, C. J,
The bill of exceptions was certified by the judge on February 1, 1910, and service was acknowledged February 14, 1910, in the following language: “Due and legal service of the within bill of exceptions acknowledged; copy and all other and further notice and service waived.” There was no other service of the bill of exceptions, and no other waiver of service. Held, that the writ of error must be dismissed, because not served upon the defendant in error within ten days after the bill of exceptions was signed and certified as required by the Civil Code of 1895, § 5547. Myers v. Hamil, 130 Ga. 607 (61 S. E. 403).

Writ of error dismissed.